Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the tabbed driver is connected to a tab”. It is unclear if this is a different tab from “the plurality of tabs”. Examiner presumes it is one of the plurality of tabs. 
Claim 19 recites “tabbed drive”. Examiner presumes this should read – tabbed driver --.
Claims are being examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3,14,16,18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullet et al 9,095,908.
In regard to claims 1,3 with reference to Figures 27-44, Mullet et al ‘908 disclose a drapery system comprising: 
A drive element (22).
The drive element (22) extending a length between a first end and a second end.
The drive element (22) connected to a structure by a first bracket (54) positioned adjacent the first end and a second bracket (54) positioned adjacent the second end.
A tabbed driver (36A) connected to the drive element (22).
Shade material (44A) having a plurality of tabs (14).
The tabbed driver connected (36A) to a tab (14) of the shade material (44A).
Wherein when the drive element (22) is rotated the shade material (22) is moved between an open position and a closed position.  
A plurality of idler rings (67A), wherein the plurality of idler rings (67A) are connected to the plurality of tabs (14).
In regard to claims 14,16,18,19 Mullet et al ‘908 discloses a drapery system comprising: 
A drive element (22).
The drive element (22) extending a length between a first end and a second end.
The drive element (22) connected to a structure by a first bracket (54) positioned adjacent the first end and a second bracket (54) positioned adjacent the second end.
A motor (82) operatively connected to the drive element (22).
Shade material (44A) having a plurality of tabs (14) connected to the drive element (22).
Wherein operation of the motor (82) causes opening or closing of the shade material (44A).  
A tabbed driver (36A) and a plurality of idler rings (67A), wherein the tabbed driver (36A) and the plurality of idler rings (67A) are connected to the plurality of tabs (14).  
Wherein the shade material (44A) is opened and closed by the motor (82) rotating the drive element (22).
A tabbed driver (36A) connected to a tab (14) of the plurality of tabs.
Wherein the drive element (22) has a guide structure (24).
Wherein the tabbed driver (36A) has at least one feature (4a) that engages the guide structure (24) of the drive element (22), such that rotation of the drive element (22) drives the tabbed driver (36A) along a length of the drive element thereby opening or closing the shade material.  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,14,15 and 42-44,46-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buxkemper-Odenkirk 2015/0083352 in view of Mullet et al 9,095,908.
In regard to claim 1, Buxkemper-Odenkirk ‘352 disclose a drapery system comprising: 
A shade material (102) having a plurality of tabs (112). 
Buxkemper-Odenkirk ‘352 fails to disclose:
A drive element.
The drive element extending a length between a first end and a second end.
The drive element connected to a structure by a first bracket positioned adjacent the first end and a second bracket positioned adjacent the second end.
A tabbed driver connected to the drive element.
The tabbed driver connected to a tab of the shade material.
Wherein when the drive element is rotated the shade material is moved between an open position and a closed position.  
Mullet et al ‘908 discloses:
A drive element (22).
The drive element (22) extending a length between a first end and a second end.
The drive element (22) connected to a structure by a first bracket (54) positioned adjacent the first end and a second bracket (54) positioned adjacent the second end.
A tabbed driver (36A) connected to the drive element (22).
The tabbed driver connected (36A) to a tab (14) of the shade material (44A).
Wherein when the drive element (22) is rotated the shade material (22) is moved between an open position and a closed position.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Buxkemper-Odenkirk ‘352 to include a drive element and tabbed driver as taught by Mullet et al ‘908 in order to provide a means to open and close the curtain assembly via mechanical operators. 
In regard to claim 2, Buxkemper-Odenkirk ‘352/ Mullet et al ‘908 disclose:
Wherein the drive element (22, Mullet et al ‘908) extends through openings formed by the plurality of tabs (112, Buxkemper-Odenkirk ‘352) thereby connecting the drive element (22, Mullet et al ‘908) to the shade material (102, Buxkemper-Odenkirk ‘352).  
In regard to claim 14, Buxkemper-Odenkirk ‘352 discloses:
Shade material (102) having a plurality of tabs (112)
Buxkemper-Odenkirk ‘352 fails to disclose:
A drive element.
The drive element extending a length between a first end and a second end.
The drive element connected to a structure by a first bracket positioned adjacent the first end and a second bracket positioned adjacent the second end.
A motor operatively connected to the drive element.
The shade material connected to the drive element.
Wherein operation of the motor causes opening or closing of the shade material.  
Mullet et al ‘908 disclose:
A drive element (22).
The drive element (22) extending a length between a first end and a second end.
The drive element (22) connected to a structure by a first bracket (54) positioned adjacent the first end and a second bracket (54) positioned adjacent the second end.
A motor (82) operatively connected to the drive element (22).
The shade material (44A) connected to the drive element (22).
Wherein operation of the motor (82) causes opening or closing of the shade material (44A)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Buxkemper-Odenkirk ‘352 to include a drive element and motor operatively connect to the drive element and shade material as taught by Mullet et al ‘908 in order to provide a means to open and close the curtain assembly via mechanical operators. 
In regard to claim 15, Buxkemper-Odenkirk ‘352/Mullet et al ‘908 disclose:
Wherein the drive element (22, Mullet et al ‘908) extends through openings formed by the plurality of tabs (112, Buxkemper-Odenkirk ‘352) thereby connecting the drive element (22, Mullet et al ‘908) to the shade material (102, Buxkemper-Odenkirk ‘352).
In regard to claim 42, Buxkemper-Odenkirk ‘352 disclose a drapery system comprising: 
A drapery rod (202).
The drapery rod (202) extending a length between a first end and a second end.
Shade material (102) having a plurality of tabs (112) connected to the drapery rod (202).
Wherein the drapery rod (202) extends through openings formed by the plurality of tabs (112) thereby connecting the drapery rod (202) to the shade material (102).
Buxkemper-Odenkirk ‘352 fail to disclose:
The drapery rod connected to a structure by a first bracket positioned adjacent the first end and a second bracket positioned adjacent the second end.
A tabbed driver positioned around the drapery rod.
The tabbed driver having a joint.
Wherein the joint facilitates installation of the tabbed driver around the drapery rod.
Wherein the tabbed driver is connected to a tab of the plurality of tabs of the shade material.  
Mullet et al ‘908 discloses:
The drapery rod (22) connected to a structure by a first bracket (54) positioned adjacent the first end and a second bracket (54) positioned adjacent the second end.
A tabbed driver (36a) positioned around the drapery rod (22).
The tabbed driver (36a) having a joint (at 4b).
Wherein the joint (4b) facilitates installation of the tabbed driver (36a) around the drapery rod (22).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Buxkemper-Odenkirk ‘352 to include the first and second brackets and tabbed driver around the drapery rod as taught by Mullet et al ‘908 in order to in order to provide a means to open and close the curtain assembly via mechanical operators via rotation of the rod.
In regard to claim 43-44, 46,47,49,50 Buxkemper-Odenkirk ‘352/Mullet et al ‘908 disclose:
Wherein the joint (at 4b) of the tabbed driver (36A, Mullet et al ‘908) allows the tabbed driver to flex to fit around the drapery rod.  
Wherein the tabbed driver (36A, Mullet et al ‘908) is formed of two or more pieces that connect together around the drapery rod.  
A plurality of idler rings (67A, Mullet et al ‘908), wherein the plurality of idler rings are connected to the plurality of tabs (112, Buxkemper-Odenkirk ‘352)
Wherein the shade material (102, Buxkemper-Odenkirk ‘352) is manually opened and closed.  
Wherein the shade material is opened and closed by rotating the drapery rod (as taught by Mullet et al ‘908)
A guide structure (24) in the drapery rod (22); wherein the tabbed driver has at least one feature (4b) that engages the guide structure of the drapery rod, such that rotation of the drapery rod drives the tabbed driver along a length of the drapery rod thereby opening or closing the shade material.  
In regard to claim 48, Buxkemper-Odenkirk ‘352 fail to disclose:
The shade material is opened and closed by motorized movement.  
Mullet et al ‘908 disclose:
The shade material is opened and closed by motorized movement (via motor 82).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Buxkemper-Odenkirk ‘352 to include a motor operatively connect to the drive element and shade material as taught by Mullet et al ‘908 in order to increase the ease of use of the device. 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buxkemper-Odenkirk 2015/0083352 and Mullet et al 9,095,908 as applied to claim 1 and further in view of Dollahan Shirk 8,910,697.
In regard to claim 4, Buxkemper-Odenkirk ‘352/Mullet et al ‘908 fails to disclose:
Wherein the tabbed driver is connected to a tab by a tack that extends through the tab and connects to a cap.  
Dollahan Shirk ‘697 discloses:
A tabbed driver (28) is connected to a tab (shown in Figure 1) by a tack (34) that extends through the tab and connects to a cap (56).
It would have been obvious to one having ordinary skill in the art to modify the device of Buxkemper-Odenkirk ‘352/Mullet et al ‘908 to connect the tabbed drive by a tack that connects to a cap as taught by Dollahan Shirk in order to provide a secure yet removable connection if needed.
Claims  5-7,17 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buxkemper-Odenkirk 2015/0083352 and Mullet et al 9,095,908 as applied to claims 1, 14 and 42 and further in view of Rowley 2011/0010891.
In regard to claims 5-7,17 and 45, Buxkemper-Odenkirk ‘352/Mullet et al ‘908 fail to disclose:	
A plurality of connectors connected to a lead, wherein a connector is connected to each tab. 
A lead connected to the plurality of tabs, wherein the lead sets the maximum distance between tabs 
Rowley ‘891 discloses:
A plurality of connectors (60) connected to a lead/beaded cable (52).  
A lead (52),wherein the lead sets the maximum distance between tabs
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Buxkemper-Odenkirk ‘352/Mullet et al ‘908 to include a plurality of connectors connected to a lead as taught by Rowley ‘891 in order to conjoin drapery pleats. (paragraph [0045])
 Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullet et al 9,095,908 in view of Rowley 2011/0010891.
In regard to claim 8, Mullet et al ‘908 disclose a drapery system comprising: 
A drive element (22).
The drive element (22) extending a length between a first end and a second end.
The drive element (22) connected to a structure by a first bracket (54) positioned adjacent the first end and a second bracket (54) positioned adjacent the second end.
A tabbed driver (36A) connected to the drive element.
Shade material (44A) having a plurality of tabs (14).
Wherein the tabbed driver (36A) is connected to a tab (14) of the shade material (44A).
Wherein when the drive element (22) is rotated the shade material (44A) is moved between an open position and a closed position.
Mullet et al ‘908 fails to disclose:
A lead connected to the plurality of tabs configured to set the maximum distance between adjacent tabs. 
Rowley ‘891 discloses:
A lead (52),wherein the lead sets the maximum distance between tabs
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Buxkemper-Odenkirk ‘352/Mullet et al ‘908 to include a plurality of connectors connected to a lead as taught by Rowley ‘891 in order to conjoin drapery pleats. (paragraph [0045])
Claims 8-10,12-13, 20-41,51-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buxkemper-Odenkirk 2015/0083352 in view of Mullet et al 9,095,908 and Rowley 2011/0010891.
In regard to claim 8, Buxkemper-Odenkirk ‘352 disclose a drapery system comprising: 
Shade material (102) having a plurality of tabs (112)
Buxkemper-Odenkirk ‘352 fail to disclose:
A drive element.
The drive element extending a length between a first end and a second end.
The drive element connected to a structure by a first bracket positioned adjacent the first end and a second bracket positioned adjacent the second end.
A tabbed driver connected to the drive element.
Wherein the tabbed driver is connected to a tab of the shade material.
A lead connected to the plurality of tabs configured to set the maximum distance between adjacent tabs.
Wherein when the drive element is rotated the shade material is moved between an open position and a closed position.  
Mullet et al ‘908 disclose:
A drive element (22).
The drive element (22) extending a length between a first end and a second end.
The drive element (22) connected to a structure by a first bracket (54) positioned adjacent the first end and a second bracket (54) positioned adjacent the second end.
A tabbed driver (36A) connected to the drive element.
Wherein the tabbed driver (36A) is connected to a tab (14) of the shade material (44A).
Wherein when the drive element (22) is rotated the shade material (44A) is moved between an open position and a closed position.
Rowley ‘891 discloses:
A lead (52),wherein the lead sets the maximum distance between tabs
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Buxkemper-Odenkirk to include a drive element and tabbed driver as taught by Mullet et al ‘908 in order to provide a means to open and close the curtain assembly via mechanical operators.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Buxkemper-Odenkirk ‘352/Mullet et al ‘908 to 
In regard to claims 9-10, 12-13 Buxkemper-Odenkirk ‘352/Mullet et al ‘908/Rowley ‘891 disclose:
Wherein the drive element (22, Mullet et al ‘908) extends through openings formed by the plurality of tabs (112, Buxkemper-Odenkirk ‘352) thereby connecting the drive element (22, Mullet et al ‘908) to the shade material (112, Buxkemper-Odenkirk ‘352).  
A plurality of idler rings (67A, Mullet et al ‘908), wherein the plurality of idler rings are connected to the plurality of tabs (112, Buxkemper-Odenkirk ‘352).  
Wherein the lead (52, Rowley ‘891) is a beaded cable, that adjustably connects to a plurality of connectors (60, Rowley ‘891).
In regard to claims 20 and 31, Buxkemper-Odenkirk ‘352 disclose a drapery system comprising: 
A drapery rod (202).
The drapery rod (202) extending a length between a first end and a second end.
Shade material (102) having a plurality of tabs (112) connected to the drapery rod (202).
Buxkemper-Odenkirk ‘352 fails to disclose:
The drapery rod connected to a structure by a first bracket positioned adjacent the first end and a second bracket positioned adjacent the second end.
A lead having a plurality of connectors connected to the lead at spaced intervals along the lead.
Wherein the plurality of connectors are connected to the plurality of tabs thereby setting the maximum distance between the tabs.  
Wherein the position of the connectors on the lead is adjustable
Mullet et al ‘908 disclose:
The drapery rod connected to a structure by a first bracket (54) positioned adjacent the first end and a second bracket (54) positioned adjacent the second end.
Rowley ‘891 discloses:
A lead (52) having a plurality of connectors (60) connected to the lead at spaced intervals along the lead.
Wherein the plurality of connectors (60) are set the maximum distance between the grommets.  
Wherein the position of the connectors (60) on the lead (52) is adjustable.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Buxkemper-Odenkirk ‘352 to include the first and second brackets as taught by Mullet et al ‘908 in order to provide a means to mount the drapery rod. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Buxkemper-Odenkirk ‘352 to include a lead and 
In regard  to claims 21-23, 32-34 Rowley ‘891 discloses:
Wherein the lead (52) is a beaded cable and the plurality of connectors adjustably connect to the beaded cable.
Wherein the lead (52) includes a plurality of features spaced (gaps between beads) along a length of the lead, wherein the connectors (60) selectively engage the features of the lead such that the distance between adjacent connectors is adjustable.
In regard to claims 24, 27, 35 and 38 Buxkemper-Odenkirk ‘352 disclose:
Wherein the drapery rod (202) extends through openings formed by the plurality of tabs (112) thereby connecting the drapery rod to the shade material.  
Wherein the shade material (102) is manually opened and closed.  
In regard to claims 25-26,28-30, 36-37 and 39-41 Buxkemper-Odenkirk ‘352 fails to disclose:
A tabbed driver wherein the tabbed driver is connected to a tab of the plurality of tabs.  
A plurality of idler rings.
Wherein the shade material is opened and closed by motorized movement.
Wherein the drapery rod has a guide structure.
Wherein the tabbed driver has at least one feature that engages the guide structure of the drapery rod, such that rotation of the drapery rod drives the 
Mullet et al ‘908 discloses:
A tabbed driver (36A) is connected to a tab (14) of the shade material (44A).
A plurality of idler rings (67A).
Wherein the shade material is opened and closed by motorized movement rotating the drapery rod (via motor 82).
Wherein the drapery rod (22) has a guide structure (24).
Wherein the tabbed driver (36A) has at least one feature (4B) that engages the guide structure (24) of the drapery rod (22), such that rotation of the drapery rod drives the tabbed driver along a length of the drapery rod thereby opening or closing the shade material.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Buxkemper-Odenkirk ‘352 to include the tabbed driver, idler rings, motor an guide structure on the drapery rod as taught by Mullet et al ‘908 in order to in order to provide a means to open and close the curtain assembly via mechanical operators increasing the ease of use of the device. 
 In regard to claim 51, Buxkemper-Odenkirk ‘352 disclose a drapery system comprising: 
A drapery rod (202).
The drapery rod (202) extending a length between a first end and a second end.
Shade material (102).
The shade material (102) having a plurality of tabs (112)
Wherein the drapery rod (202) extends through the plurality of tabs (112) thereby connecting the shade material (102) to the drapery rod (202).
A first ring (114) connected to a tab (112) and configured to move laterally along a length of the drapery rod.
Buxkemper-Odenkirk ‘352 fails to disclose:
The drapery rod connected to a structure by a first bracket positioned adjacent the first end and a second bracket positioned adjacent the second end.
A lead having a plurality of connectors connected to the lead at spaced intervals along the lead.
The first ring connected to the drapery rod.
Wherein the plurality of connectors are connected to the plurality of tabs thereby setting the maximum distance between adjacent tabs when the shade material is in a closed position.  
Mullet et al ‘908 discloses:
The drapery rod (22) connected to a structure by a first bracket (54) positioned adjacent the first end and a second bracket (54) positioned adjacent the second end.
The first ring (36A) connected to the drapery rod.
Rowley ‘891 discloses:
A lead (52) having a plurality of connectors (60) connected to the lead at spaced intervals along the lead.
Wherein the plurality of connectors (60) setting the maximum distance between adjacent tabs when the shade material is in a closed position.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Buxkemper-Odenkirk ‘352 to include the first and second brackets and to connect the first ring to the drapery rod as taught by Mullet et al ‘908 in order to provide a device that would support the drapery rod in a many such that rotation of the rod would move the curtain, thus increasing the ease of use of the device. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Buxkemper-Odenkirk ‘352/Mullet et al ‘908 to include a plurality of connectors connected to a lead as taught by Rowley ‘891 in order to conjoin drapery pleats. (paragraph [0045])
In regard to claims 52-56, Buxkemper-Odenkirk ‘352/Mullet et al ‘908/Rowley ‘891 disclose:
Wherein the drapery rod (202, Buxkemper-Odenkirk ‘352) is cylindrical in shape and includes a smooth exterior surface. 
Wherein the first ring (114, Buxkemper-Odenkirk ‘352) extends partially around the drapery rod (202, Buxkemper-Odenkirk ‘352).  
A plurality of idler rings (37A, Mullet et al ‘908), wherein each idler ring is connected to a tab (112, Buxkemper-Odenkirk ‘352) of the shade material.  
Wherein the shade material (102, Buxkemper-Odenkirk ‘352) is opened and closed by sliding the first ring along a length of the drapery rod (202, Buxkemper-Odenkirk ‘352).  
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buxkemper-Odenkirk 2015/0083352, Mullet et al 9,095,908 and Rowley 2011/0010891 as applied to claim 8 and further in view of Dollahan Shirk 8,910,697.
In regard to claim 11, Buxkemper-Odenkirk ‘352/Mullet et al ‘908 fails to disclose:
Wherein the tabbed driver is connected to a tab by a tack that extends through the tab and connects to a cap.  
Dollahan Shirk ‘697 discloses:
A tabbed driver (28) is connected to a tab (shown in Figure 1) by a tack (34) that extends through the tab and connects to a cap (56).
It would have been obvious to one having ordinary skill in the art to modify the device of Buxkemper-Odenkirk ‘352/Mullet et al ‘908 to connect the tabbed drive by a tack that connects to a cap as taught by Dollahan Shirk in order to provide a secure yet removable connection if needed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634